Case 1:20-cv-00614-HYJ-PJG ECF No. 1 filed 07/08/20 PagelD.1 Page 1 of 6

UNITED STATES DIST
RICT Cou
WESTERN DISTRICT OF MICHIGAN

Stephen Michae\ Dh mar

 

 

Plaintiff(s),
v

Raccy County She cig OC's Dept

_Elcwor +h
—Ay dg Schi pp a

Defendani(s).
Kathey A Russe \\

Tin Vom)

 

FILED - LN

Julyg , 2020 0
CLERK OF obit er

U.S, DISTRICT COURT
WESTERN DISTRICT OF UL
BY:__ctw/ SCANNED BY:

 

1:20-cv-614

Paul L. Maloney, United States District Judge

 

Ste phen Michael hipman

2

SI4O Round Lak Rd
Verynont ville WE Aqoag

ai “Te
Q

on

on

Case 1:20-cv-00614-HYJ-PJG ECF No. 1 filed 07/08/20 PagelD.2 Page 2 of 6

URGENT MAVTER
NEEDS AMMEDTATE RESPOWSE

“was abducted May b y2O\4.
XL Way atjacked, robbed, abductsd,
and Weld Yor ¥ 200,000 Fan$oma
My Sword Phone Wyh my lites
work WAS Yakea, + Con tay nS
Research ant Develo pe mers Nya
ag h@, Break *hroughs an Accomp i shmeats
Vive made, beyic Ladders ve
constructed, and a whole \ot+
more. + also had personal Propscy
shat wos Stolen from me aS well.
A attempted to have my — propschy
released twice to a Pamily member
and was old that YQ onl had
clothing and QO Couple Vio htars,

TL Wove Reon Weld at Lhe Bar ry
County Shee bes Dept Yor Ov&RO
\O wont hs and a ven'+ RQVen acd
a Probable Cause heariag. Whe

Jaw &rs X'vRL RRA Novae worked
BAAINS TF Whe and helped Yo Keay
Me \ncarcecrted A women By YE
name of  Kodkryn Russel) was
®

-~

co

Case '1:20-cv-00614-HYJ-PJG ECF No. 1 filed 07/08/20 PagelD.3 Page 3 of 6

Xp po: ated +o Tap reSenp We, aw
Spoke with Wee on a comp AT&e
Berean Yor 30-GO Secondd,
Saw Wee Nor Fhe Seconk ye
Z months \oya- 5X wet wi ¥h
OW Vay ne lox Lhe WQ ma ot VAN
“\rovn p a¥ ARK month Wumbar 2
and Wat Said Wa didn! Wart
“vo Noe WVY CASK, For Some

Sra NVR TRASON WY Mother oaded
Ao Pay \AQ Wim a retainer.

ANRVRE S\9 vk ON) Contacr wrth

iw yo | Grant Win De war of
Altscney Yo repreSead Mec.
arked Win +o set AD A NS missq |
Nearigg, a Peoloab \e Cause. Yecae ING 5 aoa fe
Q RakSein | Rend Redacdion Weaclag .
We woulda + Ao ANY oR that 5 he
Set Mp AN AARP? nAQAY Ryvaluahda
wi VA a PSN chohic con wemanr
\A Crank Rap\dS. \ASSeqd» THY
alled — Some ALR }\ ve Stott and
t rad AO SON YO was \ACo mpepon.

| Months and moaths want by,
LL contacteaA 4 couple other
Q

wn

Case 1:20-cv-00614-HYJ-PJG ECF No. 1 filed 07/08/20 PagelD.4 Page 4 of6

VawycS but all Got waS
ar gar Yo \skea Ao mae.

LL went Xo Uns Forensic Confer
ON Fulocuary $,20Z0 and spoke
With a Seetal worker her, WR
had Or sartellectual corvecsadian sacl
Aiscusseh SsueS YL was haviag,
The key SSeS we AiScussed
wee Lhe \adge. and PS she
Nowy eS. ble} the gentleman Know
aw would Re rMpRsyeaqhg wy self
XA yhe matter Sem pow on. was
Voken back Yo Yhe Shari f4 Dept
atte~ our , diSeusston. — contacted
yhe * couct and notrts ed them a
would Re TZ prege NtANG myse lt YQ the
MOTE A Yrom Now dA and wanted
B® change ol venue oc Ai DRepegh
\wdge Yo S4xp 1A. also stated
aw wanted eX simple Ds im) SSq\
Hearing -

iL weat LALO ay courtroom oN\
Febcuaey W, 2020 anqd Yhu Saye
. Wdgse, Schip per wax +hePe anc The
lawyar A\en ‘Tro wp) wWape_ +h&re.
&) Case 1:20-cv-00614-HYJ-PJG ECF No. 1 filed 07/08/20 PagelD.5 Page 5 of 6

oo

ay SAated +a + YY wat PEPreRp
py Set Xe Schip Xr. Ae askecl Yk
ty Wave 4 seat Vookat around
ARE poom anh he askel Wwe bh x
would pleSt have a Seat, TE decidel
Ay s\t down BAC Schipper, said he.
want ot “\rOr\p hy Be YN cCacounc\| °
aw YVR agreed +o VAS VA nto Secudyr
(E\sworth) Srorked Arash Ya\k about
Compe earch TL told Ve mn She
Tport was wrod By A cONWoMaA
and ‘4 wo BS. They +rieh Ao
‘Say SOMLVK ng about wasting Vor
Q Read So OpRA ay the Por@aS eh
Contec Sor Som pebeacy ces Sorat lon.
TX Ald then 1 \aSt weat Phere
anh could Wave Stay ah Aheee 4
MeEssSSry swe addressed ASSues TL
nad and Vn MAIN CAR Was tha
* Sudge- LL shoteh Fhe we could cdo
O change ot Venue ec have aX
dif Rerant  yahge Shap Sn. Sch ope
~ Shoreh Ne was Bias, prediudice , and
corrupt ne ploced a “\00000  canksm
aK we and s\ded with LAR wes ol C
(S)

oo

Case 1:20-cv-00614-HYJ-PJG ECF No. 1 filed 07/08/20 PagelD.6 Page 6 of 6

Mut abdacked anh cobbal me. “They
kept heir nonsense tall about
Onn prt ncy and Slat eh that
A am SAKMAUS AG YY R\ ht} to

XR Fale and Spreay “TYoia . \Key
leon bia ued yhe WOA SWASZ V6 \Ie
about competency . LL s\qted Short
yhey & |\ wndee RYCOS SYotutes
and thot any and al\ oar 4398
AN Vo\ yeh Caw and wi \\ Be held
accountable. A. staked L'a contoet ny
Yh Rederal  Csg varnimrnat ar a \e-RP
Vhx  poorn.

LL Need elo and an Smmediad®

AUS ponse “Year
=, - reece <,
: Rw, JV. arene
Xp On Apna
Basag ny at Barry County

Shares Dept \A Bact
Sounty - has t\ng.s MAE }
